WALTER, Justice.
Benigno Medina appealed to the District Court from an order of the Administrator of the Texas Liquor Control Board can-celling his wine and beer retail permit. The order of the Administrator was reversed and the Board has • appealed. The appellee has not filed a brief.
This is a substantial evidence rule case. In Texas Liquor Control Board v. Coggins, 402 S.W.2d 935, (CCA 1966, Writ Ref. N.R.E.), the Court said:
“In as much as this is a substantial evidence case, we must judge the matter of the Board’s action on the basis of evidence admitted in the judicial proceeding. The burden here is on the holder of the license to prove that the Texas Liquor Control Board acted arbitrarily or capriciously in suspending the license of the package store for 30 days. It has been judicially held that whether the action of the agency is supported by substantial evidence must be determined by the court from a consideration of the entire record in the case, as that record has been made in the trial court. The test is not whether the evidence admitted preponderates against the administrative decision, nor whether there is merely some evidence to support the decision. Rather the test is whether the administrative decision can find reasonable support in substantial evidence, and this is determined by the evidence presented to the judicial tribunal.”
The record conclusively shows that Medina failed to discharge his burden of showing that the order of the Administrator was not reasonably supported by substantial evidence.
The judgment is reversed and rendered for the appellant.